Citation Nr: 0020983	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.

The current appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  

The RO in pertinent part granted entitlement to service 
connection for PTSD with assignment of a 50 percent 
evaluation effective from March 13, 1997.

In February 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In October 1998 the RO, in pertinent part, granted 
entitlement to an increased evaluation of 70 percent for PTSD 
effective from March 13, 1997.

In January 1999 the RO denied entitlement to a TDIU.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the appellant's claims are 
found to be well grounded under 38 U.S.C.A. § 51067(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability or total disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

In the instant case, the appellant is not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board however, is not satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  In this regard, the 
Board notes that the September 1999 independent medical 
examination for VA compensation purposes was conducted with 
no records sent for review as noted by the examiner.  The 
fact that the September 1999 special psychiatric examination 
was conducted without access to the appellant's claims file, 
as was directed in the previous Board remand, renders the 
subject examination inadequate for rating purposes.  See, 
Stegall v. West, 11 Vet. App. 268 (1998), see e.g., 38 C.F.R. 
§ 4.1 (1999) ("It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.") See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ([F]ulfillment of the 
statutory duty to assist...includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

Also, the Board notes that the evidentiary record is not 
clear with respect to whether the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA), thereby warranting clarification.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board will not decide the issues prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records of treatment for his PTSD.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file, legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  If it is determined that the veteran 
is in receipt of disability benefits from 
the SSA, the RO should obtain from that 
agency the records pertinent to the 
veteran's claim as well as the records 
relied upon concerning that claim.  If 
records pertaining to such claim are not 
available, that fact should be entered in 
the claims file.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD.  


The claims folder, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to his 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner also must be requested to 
express an opinion as to whether PTSD per 
se, or in conjunction with the veteran's 
other service-connected disabilities of a 
right ankle fracture, rated as 10 percent 
disabling; and right ear hearing loss, 
rated as noncompensable, have rendered 
him unemployable or unable to obtain and 
retain a substantially gainful 
occupation.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 70 
percent for PTSD with documentation of 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§ 3.321(b)(1), and Fenderson, supra.  The 
RO should also readjudicate the issue of 
entitlement to a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


